Art Unit: 3726
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “non-welded seams”. Examiner appreciates the term “non-welded seams” is mentioned in the specification at paragraph [0053], however the term “non-welded seam” is not one recognized in the art and the specification does not provide enough evidence to ascertain the definition of a seam that is non-welded. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 and Claim 22 are identical claims that both depend on independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 13-14, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Archibald (US 5,360,261) in view of Aasen (US 6,769,743) in further view of Rosal (US 8,910,851 B2) in further view of Mahoney et al. (US 5,975,406) hereinafter Mahoney.
Regarding claims 1 and 21, Archibald teaches a manufacturing process for a light-alloy hybrid wheel (Abstract), the process implementing the following separate operational phases:
Obtaining a front flange (232) with an annular profile including a tire bead seat (236) (Fig 9; Col 6, Ln 47-51);
Obtaining a rim (244) with an annular profile including a tire bead seat (248) at a first end and a circular flank (256, 254) for assembly with a part of the flange (232) at a second end (Fig 9; Col 6, Ln 50-53); and
Assembling the flange (232) and the rim (244) to form a wheel (230) (Fig 10; Col 6, Ln 68-Col 7, Ln 2);
Wherein the annular profiles of the flange (232) and the rim (244) form exterior and interior sides of the wheel (230) (Fig 10), and
Wherein assembling the flange and the rim comprises welding the circular flank of the rim and the flange together by only one weld (248) such that the weld is exposed at the exterior and interior sides of the wheel (examiner notes one “weldment” exposed on either sides in Figure 10).
Archibald does not teach friction stir welding the flange and the rim but states that the weldment (258) of the embodiment may be “like or similar” to any of the weld configurations discussed previously with different welding techniques listed (Abstract). Examiner interprets this to teach non-binding alternative embodiments of welding.
Aasen teaches a two piece wheel (Title; Abstract). Aasen teaches friction stir welding using a pin (2) wherein the pin is inserted at a weld joint and moved forward to plasticize material behind the pin (Fig 1; Col 2, Ln 16-24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known technique of friction stir welding as taught by Aasen to the known method of manufacturing a light-alloy hybrid wheel as taught by Archibald ready for improvement to yield the predictable result of assembling the flange and the rim. The technique of friction stir welding provides benefits at least described in Aasen (Col 3, Ln 38-51).	

Rosal teaches material surface modification during a friction stir welding method (Title; Abstract) and further teaches machining the friction stir weld interiorly to remove burs (Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Aasen and Archibald such that the inner surface of the weld may be machining to remove at least one bur therefrom as taught by Rosal in order to meet design and safety requirements of the welded part (see Rosal, Col 3, Ln 18-20).
Aasen, Archibald, and Rosal do not explicitly disclose machining the exposed exterior side of the friction stir weld to at least one of remove burs and defects therefrom. 
Mahoney teaches a friction stir welding method (Abstract) and further teaches a step of machining the exterior side of the friction stir weld to remove a defect and non-welded seam (Fig 4D, Col 4, Ln 62-64).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Aasen, Archibald, and Rosal to machine the outer side of the friction stir weld to provide a smooth rear surface (see Mahoney, Col 4, Ln 62-64).
Regarding claim 2, Archibald teaches the flange includes recesses (36) in the tire bead seat, said recesses being circumferentially spaced and each comprising a U-
Regarding claim 3, Archibald teaches obtaining the rim comprises casting at least the circular flank of the rim (Col 1, Ln 36-39).
Regarding claim 4, Archibald teaches obtaining the flange comprises forging the flange (Col 1, Ln 36-39).
Regarding claim 5, Archibald teaches obtaining the flange comprises a dual casting and forging operation (Col 2, Ln 62-64; Col 4, Ln 14-19).
Regarding claim 8, Archibald teaches obtaining the flange comprises a dual casting and forging operation, and wherein the recesses in the tire bead seat are formed during the casting operation (Col 2, Ln 62-64; Col 4, Ln 14-19).
Regarding claim 9, Archibald teaches obtaining the rim (244) comprises the following consecutive operations:
•    An operation of manufacturing a first circular flank (Fig 9; Col 6, Ln 50-53);
•    An operation of expanding the manufactured first circular flank from a first size to a second size in a single step, the second size approximating a final size of the rim as compared to the first size (Col 6, Ln 54-59);
•    An operation of cold or hot flow-forming of the expanded first circular flank so as to obtain the rim at the final size with a final shape and profile thereof (Col 6, Ln 64-67), the operation of cold or hot flow-forming comprising forming a shoulder constituting the tire bead seat at the first side.
Regarding claim 13, Archibald teaches expanding the circular flank and flowforming the circular flank are cold-made processes (Col 6, Ln 54-59).
Regarding claims 14 and 22, Archibald, Rosal, and Mahoney teaches limitations of claim 1 as discussed above but do not explicitly disclose prior to the single friction stir welding, a machining operation of zones of the flank of the rim and the flange that comprise portions thereof that are welded together by the single friction stir welding. 
Aasen teaches prior to the single friction stir welding, a machining operation of zones of the flank of the rim and the flange that comprise portions thereof that are welded together by the single friction stir welding (Col 3, Ln 29-35).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Archibald, Rosal, and Mahoney such that portions of the flank of the rim and the flange are machined prior to welding to form an optimal combination of characteristics (see Aasen, Col 3, Ln 35-37).
Regarding claims 19 and 20, Archibald teaches the flange and the rim is formed of aluminum or magnesium (Col 4, Ln 17-19, Ln 27-29).
Regarding claim 23, Archibald, Rosal, and Mahoney teach limitations of claim 1 as discussed above but do not explicitly disclose before the welding of the circular flank of the rim and the flange together, T6 solution heat treating and aging the rim.
Aasen teaches before the welding of the circular flank of the rim and the flange together, T6 solution heat treating and aging the rim (Col 3, Ln 16-18).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Archibald, Rosal, and Mahoney such that prior to welding, T6 solution heat treating and aging the rim in order to yield a high uniformity of mechanical properties across the weld (see Aasen, Col 3, Ln 18-19).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Archibald in view of Aasen as applied to claim 1 above, and further in view of Schelb (US 4,483,820).
Regarding claim 6, Archibald and Aasen teach the method of claim 5 as discussed above.
Schelb teaches dual casting and forging operation comprises a casting operation of a foundry preform, transferring of said foundry preform into a forging die, a forging operation of said foundry preform in order to form the flange, and deburring of the formed flange (Col 4, Ln 45-53).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to deburr the flank to obtain an aesthetically pleasing and smooth flank which would result in better operation. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Archibald in view of Aasen as applied to claim 1 above, and further in view of Soubras (FR 2,985,205).
Regarding claim 7, Archibald and Aasen teach the method of claim 5 as discussed above. They do not teach dual casting a forging.
Soubras teaches parts obtained by casting operations, casting and parts undergoing two successive operations (Pg 1, Ln 1 -2). Soubras teaches the dual casting and forging operation comprises a casting operation of a foundry preform, storing said foundry preform, transferring of said foundry preform into an oven, heating said foundry preform via the oven, transferring of said foundry preform into a forging die, a forging 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the method of Soubras when making the flank to obtain a piece with superior mechanical characteristics.
Claim 10 is rejected under 35 U.S.C. as being unpatentable over Archibald in view of Aasen as applied in claim 1 above, in further view of Baek (US 6,757,976).
Regarding claim 10, Archibald and Aasen teach the method of claim 9 as discussed above. They do not teach manufacturing the first circular flank comprises extrusion.
Baek teaches manufacturing the circular flank (20) with production of a billet of light alloy, and conversion of the said billet into a circular flank obtained by hot extrusion (Fig 4; Col 3, Ln 36-54).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have formed the circular flank by extrusion as taught by Baek since it solves the problems associated with welding a hoop (see Baek, Col 1, Ln 45-50).
Claims 11-12 are rejected under 35 U.S.C. as being unpatentable over Archibald in view of Aasen in view of Schelb.
Regarding claim 11, Schelb teaches the operation of manufacturing the first circular flank comprises casting the first circular flank (Col 4, Ln 45-53). 
Regarding claim 12, Schelb teaches a process for making sintered metal articles of high strength (Abstract). Schelb teaches the use of a foundry and making articles by powder sintering (Col 4, Ln 45-53).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to manufacture by casting in a foundry or by powder sintering to increase the product’s strength and density (Col 4, Ln 45-53).
Response to Arguments
Applicant’s arguments, see Pages 6-15, filed 16 December 2020, with respect to the rejection(s) of claim(s) 1-14, 19-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rosal and Mahoney.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/CHRISTINE BERSABAL/
Examiner, Art Unit 3726 

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726